Citation Nr: 0911088	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  04-37 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a back disability.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to 
October 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

In March 1998, the Veteran filed a claim of entitlement to 
service connection for a back disability.  The claim was 
denied in a December 1998 RO rating decision.  The Veteran 
was notified of that decision and of his appeal rights by 
letter from the RO dated December 31, 1998.  He did not 
appeal.

In March 2003, the Veteran filed another claim of entitlement 
to service connection for a back disability.  The claim was 
denied by the September 2003 rating decision.  The Veteran 
duly perfected an appeal.

The Veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in September 2005.  A transcript 
of this hearing has been associated with the Veteran's VA 
claims folder.  The Veteran submitted additional medical 
evidence directly to the Board at the hearing.  He waived 
review of this evidence by the RO.  See 38 C.F.R. § 20.1304 
(2008).

In December 2005 the Board issued a decision which denied the 
claim.  The Veteran appealed the Board's December 2005 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In a September 2006 Order, based upon a 
Joint Motion for Remand, the Court vacated the Board's 
December 2005 decision and remanded the case to the Board for 
readjudication consistent with the Joint Motion.

In January 2007, the Board remanded this case in order to 
provide the Veteran with amplified VCAA notice consistent 
with the directions from the Court.  

In July 2007, the Board again denied the reopening of the 
claim of service connection for a back disability.  The 
Veteran again appealed to the Court.  In a September 2008 
Order, based upon a Joint Motion for Remand, the Court 
vacated the Board's July 2007 decision and remanded the case 
to the Board for readjudication consistent with the Joint 
Motion.

On March 2, 2009, the Veteran's counsel submitted additional 
medical evidence, specifically a medical nexus opinion of Dr. 
R.D.  The Veteran's counsel has not specifically waived 
agency of original jurisdiction (AOJ) consideration of such 
evidence.  See 38 C.F.R. § 20.1304 (2008).

Remanded issue 

For reasons explained below, the Board has concluded that new 
and material evidence regarding the claim of entitlement to 
service connection for a back disability has been submitted.  
Accordingly, the claim is reopened.  The Board further finds 
that additional development of the evidence is necessary 
prior to rendering a decision on the merits.  

The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed December 1998 rating decision denied the 
Veteran's service-connection claim for a back disability.

2.  Evidence received since the December 1998 rating decision 
relates to unestablished facts necessary to substantiate the 
claim for service connection for a back disability, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1998 rating decision denying the claim for 
service connection for a back disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the December 1998 rating decision 
is new and material, and the claim for service connection for 
a back disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends, in substance, that his current back 
disability is related to in-service back injuries.  

As explained in the Introduction, this issue was previously 
denied by the RO in an unappealed decision.  As a predicate 
matter, the Board must consider whether new and material 
evidence has been submitted.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001)  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  The holding of 
the Court in Quartuccio specifically applies to cases in 
which the submission of new and material evidence is 
involved.

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal to 
the extent necessary to decide whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a back disability.  Letters were 
sent to the Veteran in July 2003 and April 2007 which were 
specifically intended to address the requirements of the 
VCAA, to include advising the Veteran of what the evidence 
must show to establish entitlement to service connection for 
a back disability, of what evidence must be provided by the 
Veteran, of what evidence would be obtained by VA, and to 
submit any evidence that was in his possession.  Although the 
April 2007 letter to the Veteran has been returned as 
undeliverable, the Veteran's counsel received his copy of the 
April 2007 letter.

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio to 
the extent necessary to decide whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a back disability.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).

The Board concludes that the provisions of the VCAA have been 
complied with to the extent required to decide whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for a back disability.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal to the extent 
necessary to decide whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a back disability.  See 38 C.F.R. § 3.103 
(2008).  As noted below, the Board is remanding his claim for 
a medical opinion.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

Additionally, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2008)].  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the Veteran's claim to 
reopen was initiated in March 2003, his claim will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

The RO denied the Veteran's claim of entitlement to service 
connection for a back disability in an unappealed December 
1998 rating decision.  At the time of the December 1998 
rating decision, the evidence of record included the 
Veteran's service medical records and the report of a 
December 1998 VA examination.

The Veteran's service medical records reflect complaints of, 
and treatment for, low back pain in December 1980, at which 
time the impression was muscular pain; and also following an 
October 1981 incident in which the Veteran suffered sudden-
onset back pain while attempting to lift a safe, at which 
time the impression was low back sprain.  The Veteran 
continued to be treated for low back pain in 1982.  The 
Veteran reported a history of recurrent back pain at his 
September 1982 separation examination.  It was noted that he 
had had occasional minor pain since injuring his back moving 
a safe.  Physical examination of the spine revealed no 
abnormalities, and a back disorder was not diagnosed.

The December 1998 examination report noted the Veteran's 
complaints of back pain accompanied by weakness, fatigue, 
stiffness, and lack of endurance.  The examiner failed to 
render a definitive diagnosis; referring to a "back 
condition."  The Veteran failed to report for scheduled 
spinal X-rays.

The December 1998 rating decision

In December 1998, the RO denied the Veteran's claim of 
service connection for a back disability because the evidence 
indicated minimal low back symptoms on release from active 
duty and because none of the evidence of record showed a 
relationship between the veteran's military service, or any 
incident thereof, and his current back symptomatology.  The 
RO also noted that the examiner could not provide a 
definitive diagnosis for the Veteran's claimed medical 
disability.  
The RO in essence denied the claim on the bases of a lack of 
competent medical evidence of a current disability and a lack 
of competent medical nexus evidence [Hickson elements (1) and 
(3).]  

The Veteran was notified of the December 1998 rating decision 
and of his appeal rights by letter from the RO dated December 
31, 1998.  He did not appeal.

In March 2003, the Veteran requested that his claim be 
reopened.  After the RO denied the claim, this appeal 
followed.

The additionally submitted evidence

The evidence added to the record since the December 1998 
rating decision consists of a July 1991 CT scan of the lumbar 
spine, VA treatment records dated from June 2000 to July 
2003, an August 2003 VA examination report, treatment records 
from various private health care providers, the transcript of 
the September 2005 Board hearing, and a February 2009 private 
medical nexus opinion.  This evidence will be analyzed below.

Analysis

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

The December 1998 RO rating decision denied the Veteran's 
claim because of a lack of competent medical evidence of a 
current disability and competent medical nexus evidence 
linking the Veteran's back problems with his military 
service, which ended approximately 16 years earlier.  In 
other words, the RO determined that Hickson elements (1) and 
(3) were not met.

The unappealed December 1998 rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  
As explained above, the Veteran's claim for service 
connection for a back disability may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2008).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally-
received evidence raises a reasonable possibility of 
substantiating the claim, namely whether the evidence shows a 
current back disability and a relationship between the 
Veteran's current back disability and his military service.

The additionally-submitted medical evidence contains various 
diagnoses of a back disability, including degenerative disc 
disease of the lumbar spine, as well as an episode of low 
back strain following a post-service 1988 industrial 
accident.  The additionally-submitted treatment records serve 
to establish that the Veteran has a current back disability, 
specifically diagnosed as degenerative disc disease of the 
lumbar spine.  

With respect to medical nexus, the report of the July 1991 CT 
scan of the lumbar spine shows a spur that was possibly the 
result of an old disc herniation.  In a February 2009 
statement, Dr. R.G. opined that the herniation occurred 
during the Veteran's active service and that the timing for 
the development of that spur as a consequence of the 
herniation would be consistent with the injury having 
occurred in the early 1980s.  Dr. R.G. opined that "it is 
more likely as not (sic) that [the Veteran's] injuries are 
service related."  February 19, 2009 statement, page 2.

This evidence can be considered "new" in that it was not 
actually before the RO at the time of the December 1998 
decision.  That is, the July 1991 report of a CT scan of the 
lumbar spine and the February 2009 statement were not in the 
Veteran's claims file at that time.  This evidence can be 
considered "material" because it relates to unestablished 
fact which is necessary to substantiate the claim, 
specifically medical nexus relating the Veteran's current 
back disability to active service.  The July 1991 report of 
the CT scan of the lumbar spine and the February 2009 
statement are neither cumulative nor redundant of the 
evidence of record at the time of the December 1998 rating 
decision, and these documents raise a reasonable possibility 
of substantiating the claim.  Thus, the requirements of 
38 C.F.R. § 3.156 are met.

The Board wishes to make it clear that such evidence, 
although adequate for the limited purposes of reopening the 
claim, may not be sufficient to allow the grant of the 
benefit sought.  See Hodge, supra.  Once a claim is reopened, 
the standard of review changes.  It is now the Board's 
responsibility to evaluate the entire record, not just 
fragments in isolation.  See 38 U.S.C.A. § 7104(a) (West 
2002).  For the reasons explained in the remand section 
below, the Board finds that additional development is 
necessary before the Board may proceed to a decision on the 
merits of the reopened claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disability is 
reopened.  To that extent only, the appeal is allowed.


REMAND

For reasons explained immediately below, the Board finds that 
the issue on appeal must be remanded for additional 
evidentiary development.

As was alluded to above, once a claim is reopened the Board 
cannot review evidence in isolation.  Significantly, a review 
of the Veteran's entire medical history reveals post-service 
back injuries which were not accounted for in the opinion of 
Dr. R.G.

As was described above, the Veteran's service medical records 
show some back complaints, but no diagnosis was rendered.  
The medical reports are silent for several years after the 
Veteran left military service in October 1982.  The medical 
evidence further shows that in July 1988 the Veteran injured 
his back.  He reported his in-service injury but added that 
he had not had any back symptomatology for about the last two 
years.  The Veteran again injured his back in the fall of 
1989.  The February 2009 medical opinion of Dr. R.D. did not 
mention these intercurrent back injuries.  Therefore, another 
medical opinion is necessary.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA must arrange for a physician to 
review the medical records in order to 
determine the etiology of the Veteran's 
back disability.  The reviewer should 
provide an opinion as to whether it is as 
least as likely as not that the Veteran's 
back disability is related to his 
military service.  If physical 
examination and/or diagnostic testing is 
deemed to be necessary by the reviewing 
physician, such should be accomplished.  
A report of the medical opinion should be 
associated with the Veteran's VA claims 
folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should again review the 
record and readjudicate the Veteran's 
claim on a de novo basis.  If the 
decision remains unfavorable to the 
Veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
Veteran and his counsel should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.   

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


